Hill, J.
1. “Tlie refusal of a judge to grant an ad interim restraining order in advance of the -time set for tlie hearing of an application for a temporary injunction is not reviewable. Hollingshead v. Lincolnton, 84 Ga. 590 [10 S. E. 1094]; Mayor of Savannah v. Grayson, 104 Ga. 508 [31 S. E. 149]; Smith v. Willis, 107 Ga. 793 [33 S. E. 667].” Ivey v. Rome, 126 Ga. 806 (55 S. E. 1034). The foregoing ruling was followed in Dorminey v. Moore, 144 Ga. 207 (86 S. E. 536) ; Kennedy v. Edenfield, 159 Ga. 816 (126 S. E. 779). And see Harris v. Sparta, 130 Ga. 60, 61 (60 S. E. 192).
3. In the present case the court made the following order: “Upon hearing, the restraining order in the foregoing case is hereby denied.” To this order the plaintiff excepted and assigned error as follows: “The ruling of the court is error, for said ruling is contrary to law, contrary to the facts stated in her petition, and contrary to equity and good conscience, and petitioner's petition stated a good and meritorious cause for injunction.” Applying the ruling stated in the first headnote, the refusal to grant the ad interim restraining order for temporary injunction is not reviewable.

Writ of error dismissed.


All the Justices concur.